OPINION

NIGRO, Justice.
Appellee Fred Mickle was injured while a passenger in a City of Philadelphia vehicle. Mickle sued the City of Philadelphia for damages. The parties filed cross-motions for summary judgment as to whether the City is immune from liability. The lower courts found that the City is not immune from suit because Mickle’s claims fall within the motor vehicle exception to governmental immunity. The Commonwealth Court thus affirmed the trial court’s grant of summary judgment for Mickle. For the reasons set forth below, we affirm.
On February 14, 1990, Mickle experienced chest pains and went to a City of Philadelphia fire station for help. A firefighter decided to drive Mickle to the hospital in a City fire rescue van. On the way to the hospital, the van’s left rear wheels came off. Mickle sustained serious injuries.
Mickle sued the City of Philadelphia alleging that its negligence caused the accident. Mickle averred that the City, among other things, failed to maintain and inspect the van, allowed its motor vehicle to be driven in a defective and dangerous condition, operated its motor vehicle without properly installed wheels, and drove it in a negligent manner. Complaint, paragraph 9.
After discovery, the parties stipulated to the following facts:
5. There was nothing negligent about the manner in which the firefighter actually drove/operated the fire rescue vehicle in which plaintiff was a passenger on February 14,1990.
6. The City of Philadelphia was responsible for the maintenance and repair of the fire rescue vehicle in which the plaintiff was a passenger on February 14, 1990.
7. On February 14,1990, while the plaintiff was a passenger in a fire rescue vehicle which was in operation and being driven by the agent of defendant, the City of Philadelphia, the left rear dual wheels of said vehicle came off, causing injuries to the plaintiff.
8. The cause of the rear wheels coming off the fire rescue vehicle was negligent maintenance and repair of said vehicle by the City of Philadelphia.
9. The value of plaintiff’s pain and suffering is $80,000.00_
11. The maximum amount of personal injury protection for which the City of Philadelphia, a self-insured entity, may be liable to plaintiff is $10,000.00.
See Trial Ct. Opinion, Appendix A (Stipulation of Facts).
The City moved for summary judgment asserting immunity from suit under the Political Subdivision Tort Claims Act, 42 Pa. Cons.Stat. § 8541. Mickle filed a cross-motion for summary judgment asserting that the motor vehicle exception to governmental immunity applies.
Summary judgment is warranted where there is no genuine issue of any material fact and the moving party is entitled to judgment as a matter of law. Pa. R. Civ. P. 1035.1 Finding the facts undisputed, the trial court entered summary judgment in favor of Mick-le and held that the motor vehicle exception to governmental immunity applies. While acknowledging that the firefighter did not drive in a negligent manner, the court found that Mickle’s injuries are causally related to the movement or operation of the City vehi-*1126ele and as such, fall under the exception. The Commonwealth Court affirmed.
Local agencies are immune from tort liability except as otherwise provided in the Political Subdivision Tort Claims Act. 42 Pa. Cons. Stat. § 8541. The Act provides:
(a) Liability imposed. — A local agency shall be liable for damages on account of an injuiy to a person or property ... if both of the following conditions are satisfied and the injury occurs as a result of one of the acts set forth in subsection (b):
(1) The damage would be recoverable under common law or a statute creating a cause of action if the injury were caused by a person not having an available defense under section 8541 (relating to government immunity generally) ... and
(2) The injury was caused by the negligent acts of the local agency or an employee thereof acting within the scope of his office or duties with respect to one of the categories listed in subsection (b)....
(b) Acts which may impose liability. — The following acts by a local agency or any of its employees may result in the imposition of liability on a local agency:
(1) Vehicle liability. — The operation of any motor vehicle in the possession or control of the local agency....
42 Pa. Cons.Stat. § 8542(a),(b)(l)(emphasis added). The issue raised here is whether Mickle’s claims fall within the motor vehicle exception to governmental immunity, or in other words, was Mickle’s injury caused by the City’s negligent acts with respect to the operation of a motor vehicle.
The parties stipulated that a City vehicle was in operation and being driven by a City agent when Mickle was injured. Stipulation of Fact No. 7. Thus, the lower courts’ conclusion that the exception applies is consistent with this Court’s decision in Love v. City of Philadelphia, 518 Pa. 370, 375, 543 A.2d 531, 533 (1988), which held that “operation,” for purposes of the motor vehicle exception, means putting a vehicle in motion.2
Since there is no dispute that the van was in operation at the time of the accident as required by Love, we must determine whether Mickle’s injury was caused by the City’s negligent acts with respect to the van’s operation. The City argues that there was no such negligent act because it is undisputed that the firefighter did not drive the van in a negligent manner.
Negligence related to the operation of a vehicle encompasses not only how a person drives but also whether he should be driving a particular vehicle in the first place. The motor vehicle exception does not say that liability may be imposed only where the operator’s manner of driving is negligent. Rather, it requires that the injury is caused by a negligent act with respect to the operation of a motor vehicle. 42 Pa. Cons.Stat. § 8542(a),(b)(1).
The parties stipulated that Mickle’s injuries were caused by the wheels falling off the fire van while it was in operation. Stipulation of Fact No. 7. They further stipulated that the cause of the rear wheels coming off was the City’s negligent maintenance and repair of the vehicle. Stipulation of Fact No. 8. Under these facts, we find that the City engaged in acts of negligence with respect to the operation of a motor vehicle and that the motor vehicle exception to governmental immunity applies.3 Thus, the decision of the Commonwealth Court is affirmed.
*1127NEWMAN, J., did not participate in the consideration or decision of this matter.
CASTILLE, J., files a dissenting opinion in which FLAHERTY, C.J., joins.

. Effective July 1, 1996, Rule 1035 was replaced by Rules of Civil Procedure 1035.1 through 1035.5. The new rules do not apply to this case.


. In Love, the plaintiff required help boarding and exiting a City-owned van that transported her to an adult center run by the City. The driver lypically parked the van, placed a portable step at its door, and assisted the plaintiff in and out: The plaintiff fell one afternoon when exiting the van. The Court held that the City was immune from suit because the van was not in motion and thus not in operation when the plaintiff was injured. Id.


. Similarly, the government is not immune if a plaintiff can establish that an injury was caused by a negligent act "with respect to” other enumerated exceptions. For example, under 42 Pa. Cons.Stat. § 8542(b)(4), the government may be liable for a negligent act with respect to a dangerous condition of trees, traffic controls and street lighting. Suits under this section have often involved negligent maintenance. See, e.g., Dep’t of Transportation v. Patton, 546 Pa. 562, 686 A.2d 1302 (1997) (plaintiff allegedly injured by limb of tree that fell on her car due to decay). In addition, we find that dicta in Love, 518 Pa. at 375, 543 A.2d at 533, recognizing the legislature's use of the word “operation” under the Act as compared to the words "maintenance and *1127use” used under a now-repealed section of the No-Fault Act, does not require a contrary result.